Citation Nr: 0208853	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for the residuals of an 
injury to the teeth and jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.  These matters come to the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for a 
bilateral knee disorder and the residuals of an injury to the 
teeth and jaw.  The veteran perfected an appeal of that 
decision.

In March 1967 the RO denied entitlement to service connection 
for a right knee disorder.  The veteran was notified of that 
decision and did not appeal, and the March 1967 decision is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 19.118, 
19.152 (1967).  Although he contends that he did not receive 
notice of the decision, the notice was sent to his latest 
address of record and he is presumed to have received the 
notice.  See Woods v. Gober, 14 Vet. App. 214 (2000) (the 
presumption of regularity applies to hold that VA mailed 
notice of the decision to the latest address of record on the 
date that the decision was issued).  In the October 2000 
rating decision the RO again denied entitlement to service 
connection for a right knee disorder, without determining 
whether new and material evidence had been submitted to 
reopen the claim.

Regardless of the RO's disposition of the veteran's current 
claim, the Board is precluded from considering the 
substantive merits of the claim in the absence of a Board 
finding that new and material evidence has been submitted.  
Hickson v. West, 12 Vet. App. 247 (1999).  The proper issue 
on appeal is, therefore, whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a right knee disorder.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The RO denied entitlement to service connection for a 
right knee disorder in March 1967, and that decision became 
final in the absence of an appeal.

3.  The evidence submitted subsequent to the March 1967 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
right knee disorder that is etiologically related to an 
injury to the knee during service, and it must be considered 
in order to fairly decide the merits of his claim.

4.  A chronic knee disorder was not shown during service, and 
the medical evidence does not show that the veteran's current 
knee disorder, which has been diagnosed as degenerative 
arthritis, is etiologically related to an in-service disease 
or injury.

5.  A chronic disorder of the teeth or jaw was not shown 
during service, and the medical evidence does not show that 
the veteran's current disorder, the loss of teeth, is 
etiologically related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The March 1967 decision in which the RO denied 
entitlement to service connection for a right knee disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C. § 4005(c) (1964); 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 19.118, 19.153 
(1967); 38 C.F.R. § 3.156 (2001).

2.  A right or left knee disorder was not incurred in or 
aggravated by active service, nor may arthritis of either 
knee be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

3.  The residuals of an injury to the teeth and jaw were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The statute and regulation pertaining to VA's duty to inform 
the veteran of the evidence needed to substantiate his claim 
and to assist him in developing the relevant evidence was 
revised following initiation of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
statute and regulation are potentially applicable to all 
claims filed on or after November 9, 2000, or filed 
previously but still pending before VA on that date.  Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  Because 
the veteran's claims were denied after November 9, 2000, the 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), mot. for review en banc denied, 15 Vet. 
App. 21 (2001) (per curiam) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of service connection for 
a bilateral knee disorder and the residuals of an injury to 
the teeth and jaw has proceeded in accordance with the 
provisions of the law and regulations.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, No. 01-997, slip op. at 13 (U.S. Vet. 
App. June 19, 2002).

In an August 2000 notice the RO informed the veteran of the 
evidence needed to substantiate his claim.  The RO also 
informed the veteran of the evidence the RO would obtain on 
his behalf, and the evidence that he was responsible for 
obtaining.  The RO provided the veteran a statement of the 
case and a supplemental statement of the case in which the RO 
informed the veteran of the regulatory requirements for 
establishing service connection, and the rationale for not 
awarding service connection.  The veteran was questioned 
during January 2001 and November 2001 hearings regarding the 
existence of medical records documenting the claimed 
disorders since his separation from service, but he did not 
provide any information regarding medical sources.  The 
veteran's representative has reviewed the claims file, and 
did not indicate that the veteran had any additional evidence 
to submit.  The RO notified the veteran that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
Federal department or agency, State or local government, 
private medical care provider, current or former employer, or 
other non-Federal governmental source.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he designated, and 
provided him VA examinations in September and October 2000.  
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran presented hearing testimony before the RO 
Hearings Officer in January 2001, and before the undersigned 
in October 2001.  He has submitted documents pertaining to 
the ships on which he was serving when the claimed injury to 
his teeth and jaw occurred, and copies of his correspondence 
to various government agencies documenting his attempts to 
find evidence of the claimed injuries to his knees, teeth, 
and jaws.  Although the veteran has asserted that VA has not 
properly assisted him in obtaining this evidence, the RO has 
obtained his service medical records and, in the absence of 
any medical evidence documenting any residuals of the claimed 
injuries for more than 50 years after service, evidence of 
the veteran having incurred injuries to the knees, teeth, and 
jaw during service would not be determinant in establishing 
service connection.  The Board finds, therefore, that 
extensive development to find such evidence is not 
reasonable.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2002); Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Although the veteran was provided VA examinations in 
September and October 2000, the examiners did not provide 
opinions regarding the onset or etiology of the claimed 
disorders.  Given the absence of medical evidence documenting 
any complaints or clinical findings pertaining to the knees, 
teeth, or jaw during service or for more than 50 years 
thereafter, any current medical opinion could not be based on 
the review of contemporaneous, objective medical evidence.  

A medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Because any current medical opinion 
would be of no probative value, the Board finds that an 
additional medical examination or opinion is not required 
prior to considering the substantive merits of the veteran's 
claims.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) 
(strict adherence to procedural rules is not required if no 
benefit would flow to the veteran).  The Board concludes that 
all relevant, available data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

New and Material Evidence--Right Knee

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 19.118, 
19.153 (1967).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620.  Because the veteran's claim was initiated 
prior to August 2001, his claim will be adjudicated by 
applying the law previously in effect.

As previously stated, in March 1967 the RO denied entitlement 
to service connection for a right knee disorder.  The 
evidence considered in that decision consisted of the 
veteran's service medical records, which do not reflect any 
complaints or clinical findings pertaining to the knees, and 
the extremities were found to be normal when he was examined 
on separation from service in July 1946.

The evidence received subsequent to the March 1967 decision 
includes the veteran's statements in which he described 
having injured both knees while in training in 1945, VA 
treatment and examination records documenting degenerative 
arthritis in both knees, and a December 2000 report from a 
chiropractor describing the knee impairment.  This evidence 
is new, in that the evidence of record in March 1967 did not 
document the existence of a right knee disorder.  The 
evidence is also material, because it bears directly and 
substantially on the issue under consideration, that being 
whether the veteran has a right knee disorder that is related 
to an in-service injury.  The Board finds, therefore, that 
evidence that is both new and material has been submitted, 
and the claim of entitlement to service connection for a 
right knee disorder is reopened.

The RO conducted a de novo adjudication of the claim in 
October 2000, without considering the issue of new and 
material evidence.  The RO also provided the veteran with the 
laws and regulations pertaining to service connection, and 
the veteran submitted arguments and evidence on that issue.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board further 
finds, therefore, that it may consider the substantive merits 
of the claim without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993) (after a finding that new and 
material evidence has been submitted, the Board may proceed 
with a decision on the merits only if such action is not 
prejudicial to the veteran).

Service Connection

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Bilateral Knee Disorder

The veteran contends that degenerative arthritis of the 
knees, which was initially documented as the result of a July 
2000 VA X-ray study of the knees, was caused by a 
hyperextension injury to his knees that occurred while he was 
in training in 1945.  In his hearing testimony he has 
described how this injury occurred.  The medical evidence 
establishes that the veteran has degenerative arthritis in 
his knees.  The evidence does not indicate, however, that he 
incurred an injury to the knees while in service that 
resulted in any chronic residuals, or that the currently 
diagnosed degenerative arthritis is etiologically related to 
such an injury.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the knees, and 
no abnormalities in the extremities were found as a result of 
his July 1946 separation examination.  The medical evidence 
does not disclose that the existence of arthritis in the 
knees was documented during the one-year presumptive period 
following the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  He initially claimed entitlement to service 
connection for a right knee disorder in January 1967, at 
which time he did not report having received any treatment 
for the disorder since service.  In his July 2000 claim he 
did not report having received any treatment for a knee 
disorder prior to 1995.  The RO instructed the veteran to 
submit evidence of having received treatment for the 
residuals of the knee injury subsequent to his separation 
from service, but he did not identify any records prior to 
the year 2000.  The veteran testified in the January 2001 
hearing that he had surgery on the right knee in 1952 due to 
a fall that occurred in 1952, that the right knee was treated 
due to a dislocation in 1960, and that he had been told in 
the 1970s or 1980s that he had arthritis in his knees.

The veteran submitted a December 2000 report from a 
chiropractor in which the chiropractor stated that the 
veteran's current knee problems had been affected by a long-
standing hyperextension injury to the knees.  The 
chiropractor first saw the veteran in October 2000, and did 
not indicate that he had reviewed any of the veteran's 
medical records in rendering his opinion.  Any reference he 
made to a relationship between the current disorder and a 
prior injury was, therefore, based on the veteran's report of 
having incurred such an injury.  Because the opinion was 
based on the veteran's reported history, which is not 
supported by any contemporaneous evidence, the opinion is of 
no probative value in establishing a nexus between the 
currently diagnosed degenerative arthritis of the knees and 
an in-service injury.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative of etiology).

As a lay person the veteran is competent to provide evidence 
of observable symptoms, including pain in the knees.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  The veteran is not, 
however, competent to relate that symptom to a given cause; 
competent medical evidence is required to establish a nexus 
between any currently diagnosed knee disorder and an in-
service disease or injury.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In the absence of competent and probative 
evidence of a nexus, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a bilateral knee disorder.

Residuals of an Injury to the Teeth and Jaw

The veteran has provided hearing testimony that when assigned 
to the USS Juneau in 1946, and being transported to the USS 
Macon, he incurred an injury when a heavy line was dropped on 
him, resulting in loosening of his front teeth.  A medical 
care provider then wrapped the loosened teeth in plaster, 
which was in place for a few weeks.  The veteran testified 
that he did not seek treatment from a dentist after the 
injury occurred, although his front teeth were never again 
"solid" after this injury.  He contends that this injury 
resulted in him having to have most of his teeth extracted in 
1995.

The service medical records are silent for any complaints or 
clinical findings pertaining to an injury to the jaw or 
teeth.  On examination on separating from service in July 
1946, all of the front teeth were intact and no abnormalities 
in the teeth were found, other than fillings.  A VA examiner 
found in October 2000 that the majority of the veteran's 
teeth were missing, and that he would benefit from the 
removal of the remaining teeth with full upper and lower 
dentures.  The examiner also found evidence of rampant 
carries and advanced periodontitis.

The evidence shows that the veteran has lost most of his 
teeth, and that the remaining teeth are damaged.  The 
probative evidence does not indicate, however, that the 
veteran incurred a chronic jaw or tooth disorder in service, 
or that the loss of his teeth in 1995 was etiologically 
related to an injury or disease that occurred during service.  
Hickson, 12 Vet. App. at 253.  The RO instructed the veteran 
to provide medical evidence of treatment for his teeth since 
his separation from service, but he did not identify the 
existence of any such evidence.

As previously stated, the veteran is competent to provide 
evidence of observable symptoms, including loosened teeth.  
Savage, 10 Vet. App. at 496.  He is not, however, competent 
to provide evidence of a nexus between the loss of his teeth 
in 1995 and an injury that occurred in 1946.  Grottveit, 
5 Vet. App. at 93.  The medical evidence of record does not 
reflect a nexus between an in-service injury and the loss of 
his teeth.  In the absence of such evidence the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the residuals of an 
injury to the teeth and jaw.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.

The claim of entitlement to service connection for a 
bilateral knee disorder is denied.

The claim of entitlement to service connection for the 
residuals of an injury to the teeth and jaw is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

